Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication  filed on 09/07/2022.
Claims1-3, 5-13 and 16-23, 26, 29, and 31 have been amended.
Claims 4 and 14 have been canceled.
Claims 1-3, 5-13 and 15-31 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 09/07/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-31 rejection under 35 USC § 101, Applicant arguments are considered.  Therefore the claim rejection of claims 1-31 under 35 USC § 101 is withdrawn.
With regard to claims 1-31 rejection under 35 USC § 103 (a), Applicant arguments are considered.  Therefore the claim rejection of claims 1-31 under 35 USC § 101 (a) is withdrawn.


Claim Rejection 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13 and 15-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 9, 11, 19 recite  the limitation of step a): receiving a multi-source data stream at a controller, wherein the multi-source data stream comprises a plurality of data items being directed into a data heap from a plurality of separate data sources, wherein the data heap comprises a binary tree in which a key value in each of a plurality of parent nodes is always greater than or equal to a key value in a corresponding child node or always less than or equal to the key value in such corresponding node;
Claim 21 recites the limitation of :
step c) a second data stream tagging application executing at one or more controllers in communication with the input, wherein the first data stream tagging application is configured to search each of the data items in the multi-source data stream for a match to a second indicium, to tag matching data items with a 12second tag comprising a second text string if the first tag is not already applied,
 step d) wherein the data heap comprises a binary tree in which a key value in each of a plurality of parent nodes is always greater than or equal to a key value in a corresponding child node or always less than or equal to the key value in such corresponding node.
Claims 1, 9, 11, 19 recite the limitation of e) if a second indicium match is found and the first text tag is not applied, tagging by the second data stream taqqinq application the data item having the matched second indicium with a second tag comprising a second text string;
Claim 7, 17 recites the limitation of step e) if a second indicium match is found by either the second or fourth data stream tagging applications and the first tag is not applied, tagging by either the second or fourth data stream taqqing applications the data item having the matched second indicium with the second tag.


The specification teaches “In the first step of a process according to an implementation of the invention, a  variety of data is sourced from many different potential sources. These sources may include the Internet (such as from companies like Amazon, WhatsApp, and3 Attorney Docket No. ACXM-00211-US 
Instagram); Internet of Things (loT) devices such as web cameras, refrigerators, and home automation devices; or from customer data files. As data streams in, data stream tagging applications ("StreamTagApps" or STAs) focused on single data elements (e.g., name, address, account number, or purchased product) peruse the stream for that element alone. The only purpose of each STA is to search for one particular indicium, and thus the coding of the STA can be very short and its operational speed can be very high in order to keep up with the incoming data stream. Upon finding the data element each STA is looking for, it tags the data appropriately and continues to peruse other data in the stream. For example, suppose an item of data in a stream contains both a name and an address. The STA that is looking for names will tag that data item "name" and the STA that is looking for addresses will tag that same data item "address."  These tags can be added as appended text, an appended number or code indicating certain text, or by other means. With enough different STAs sifting through the data stream as it comes in, a great deal of information may be known about the data immediately, without waiting to fully process, store, and catalogue  the data (paragraph 12)”.

The specification does not teach the claimed features of:
Claims 1, 9, 11, 19 recite  the limitation of step a): receiving a multi-source data stream at a controller, wherein the multi-source data stream comprises a plurality of data items being directed into a data heap from a plurality of separate data sources, wherein the data heap comprises a binary tree in which a key value in each of a plurality of parent nodes is always greater than or equal to a key value in a corresponding child node or always less than or equal to the key value in such corresponding node;
Claim 21 recites the limitations of:
 step c) a second data stream tagging application executing at one or more controllers in communication with the input, wherein the first data stream tagging application is configured to search each of the data items in the multi-source data stream for a match to a second indicium, to tag matching data items with a 12second tag comprising a second text string if the first tag is not already applied,
 step d) wherein the data heap comprises a binary tree in which a key value in each of a plurality of parent nodes is always greater than or equal to a key value in a corresponding child node or always less than or equal to the key value in such corresponding node.
Claims 1, 9, 11, 19 recite the limitation of e) if a second indicium match is found and the first text tag is not applied, tagging by the second data stream tagging application the data item having the matched second indicium with a second tag comprising a second text string;
Claim 7 , 17 recites the limitation of step e) if a second indicium match is found by either the second or fourth data stream tagging applications and the first tag is not applied, tagging by either the second or fourth data stream tagging applications the data item having the matched second indicium with the second tag.
	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Jackson, US Pub No: 2016/0027076 A1, teaches systems, devices and methods for sharing content.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [M- R 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682